Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00245-CR

                                Saul LINO-PORCAYO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                    From the 241st District Court, Smith County, Texas
                              Trial Court No. 241-0304-11
                        Honorable Jack Skeen Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 26, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice